Title: To Thomas Jefferson from James Madison, 20 April 1800
From: Madison, James
To: Jefferson, Thomas



Dear Sir
20. Apl 1800

Since my last I have been favored with yours by Christr: Mcpherson. It brought me the first agreeable information of the prospect held out by our Envoys. The posture of Europe, tho’ dreadful to humanity in general, will I trust enforce the disposition of France to come to a proper adjustment with us. And notwithstanding the group of daring experiments presented by our public Councils, I also trust that they will not venture on either a direct refusal, or a palpable evasion of this result. Still however the situation of the party bent on war is such that every stratagem ought to be suspected that may afford a chance of prolonging their ascendancy. The horrors which they evidently feel at the approach of the Electoral epoch are a sufficient warning of the desperate game by which they will be apt to characterise the interval. In my next I shall be able to give you some partial information of the temper of the people here, as it will be shewn by our State election, which takes place on the 23 inst: I find that considerable exertion is used to raise prejudices agst. the measures of the last Session of Assembly, especially the novel mode of appointg. Electors. I am not possessed however of any evidence of their success that deserves attention.
I sincerely wish Mr. Dupont may fulfil his promise to you & that I may come in for a participation of the visit. I beg you to make him sensible of the particular pleasure I shall feel in an opportunity of testifying to him at my own house the high esteem I entertain for his genius & virtues.
As your return to Virginia will soon take place & I am anxious to obtain some little remittances due to me from Philada. I must trouble you with the two inclosed draughts, & a request that you will be good eno’ to bring the proceeds with you. That on Lewis, I have not made payable to Barnes, because some personalities would make it unpleasing to him; and no other person occurring, I have left it to you to make use of any one you may find convenient. I wish it not to be put on any footing that may lead to legal proceedings in case he should not comply with the order, altho’ there is not the slightest shadow for his hesitation. May I trouble you also to have the note to  the Editor handed to him, and the advance of five dollars paid to him. I will write you again by the next post, being much hurried by my being just returned from an absence for some days from home
